Citation Nr: 1647492	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for erectile dysfunction.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a schizoaffective disorder (previously claimed as delusional disorder).

3.  Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977 and from May 1977 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined that new and material evidence had not been received to reopen the claims of service connection for erectile dysfunction and schizoaffective disorder.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  As detailed below, the claim of service connection for schizoaffective disorder has been reopened.  Thus, the Board will also consider entitlement to service connection for any diagnosed psychiatric disorder.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO, denied service connection for delusional disorder.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  As such, the rating decision is final.

2.  The evidence received since the August 1994 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disorder.

3.  An unappealed January 2008 Board decision denied service connection for erectile dysfunction.  

4.  The evidence received since the January 2008 Board decision is duplicative or cumulative of evidence previously of record and it does not raise a reasonable possibility of substantiating the Veteran's claim of service connection erectile dysfunction.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service connection service connection for delusional disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302 (2015).

3.  The January 2008 Board decision that denied service connection for erectile dysfunction is final. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2015).

4.  The criteria for reopening the claim of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The VA's duty to notify was satisfied through a letter dated in February 2011, which fully addressed all notice elements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Available service treatment records and post-service treatment records have been associated with claims file.  The Board observes that in the appellant's January 2013 substantive appeal, he reported that service treatment records demonstrating psychiatric treatment for his period of service from January 1974 to January 1977 had not been associated with the claims file.  Although it is not clear whether the service treatment records were available at the time of the August 1994 rating decision which denied the initial claim of service connection for a psychiatric disability, the claim has been reopened and remanded for further development.  However, the records are not relevant to the appellant's erectile dysfunction claim.  Moreover, the records appear to have been associated with the claims file at the time of the January 2008 Board decision denying service connection for erectile dysfunction as that decision stated the service treatment records had been obtained and referenced specific service records, to include one from November 1975.  As stated below, often clinical (mental health) service treatment records were stored separately.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was not afforded a VA examination for his erectile dysfunction claim.  However, the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").  As new and material evidence has not been received for the reasons indicated below, a VA examination is not required.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist.  Id. at 118.

I.  Psychiatric Disability

In an August 1994 rating decision, the RO denied service connection for delusional disorder because there was no evidence in the service treatment records of any diagnosis for the condition during military service and the disability did not manifest to a compensable degree within one year of separation from military service.  The evidence of record at the time of the August 1994 rating decision consisted of the appellant's service treatment records and the report of a May 1994 VA examination.  

The appellant was notified of this decision and of his procedural/appellate rights by letter in August 1994.  He did not disagree with the determination and no new and material evidence was received within a year of its issuance.  Thus, the August 1994 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the August 1994 rating decision includes VA treatment records noting diagnoses of schizophrenia and schizoaffective disorder.  Lay statements from the Veteran regarding psychiatric treatment during miliary service have also been added to the claims file.  See January 2013 Substantive Appeal.  

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  The evidence is new, as it was not part of the record at the time of the August 1994 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence demonstrates that the Veteran has been diagnosed with schizophrenia and schizoaffective disorder.  Further, the evidence indicates that the appellant was treated for a psychiatric condition during military service.  

In light of the foregoing, the Board finds that new and material evidence has been received and the claim of service connection for a psychiatric disorder is reopened.  The Board finds that further development is needed prior to addressing the merits.  This is in the Remand section below.

II.  Erectile Dysfunction

In a January 2008 decision, the Board denied service connection for erectile dysfunction because there was not link between the current disability and military service, to include the in-service circumcision.  The Board stated that a June 2004 VA examiner provided a negative opinion with a rationale stating that his erectile dysfunction was due to causes unrelated to service.  Evidence of record at the time of the January 2008 decision included service treatment records from December 1973 to June 1981, a transcript of a December 2002 Decision Review Officer (DRO) hearing, lay statements from the Veteran suggesting that his erectile dysfunction was caused by his in-service circumcision, VA medical records noting treatment for impotence and erectile dysfunction, and the report of June 2004 VA examination.  

The Veteran did not appeal the Board's decision, thus the decision is final.  38 C.F.R. § 20.1100 (2015).

The evidence received since the January 2008 Board decision includes additional VA treatment records.

After a review of the evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for erectile dysfunction.  The VA treatment records are new as they were not of record at the time of the January 2008 Board decision.  Notwithstanding, the newly added medical evidence does not show that that appellant's erectile dysfunction is related to his period of military service nor do they suggest/indication such a relationship.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of service connection for erectile dysfunction.  Without the submission of new and material evidence, reopening the Veteran's claim of entitlement to service connection for erectile dysfunction is not warranted.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a psychiatric disorder is granted.

New and material evidence sufficient to reopen the claim of service connection for erectile dysfunction has not been received, the petition to reopen the claim of service connection for erectile dysfunction is denied.


REMAND

As noted herein, in the appellant's substantive appeal received in January 2013, he reported psychiatric treatment during miliary service.  Specifically, he asserts that he received psychiatric treatment at Fort Rucker for the period of service from January 1974 to January 1977.  However, review of the claims file is negative of service treatment records for the above-referenced period of service.  In this regard, the Board notes that in-service mental health treatment records are often stored separately from other service treatment records.  VBA Adjudication Manual 
M21-1.III.iii.2.B.4.  In light of this, the Board finds appropriate attempts should be made to obtain the Veteran's clinical records concerning his stated mental health treatment from his period of service from January 1974 to January 1977.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian and request the Veteran's complete service treatment records.  Specifically, records from the Veteran's first period of service from January 1974 to January 1977 must be obtained, to include his time at Fort Rucker.  

All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  If and only if additional service treatment records are obtained and such records demonstrate treatment for a psychiatric disability during service, then schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinet medical history and such review should be noted in the examination report.

The examiner is asked to identify all psychiatric disabilities found on examination and diagnosed since the filing of the claim in October 2010.  

For each diagnosed psychiatric disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability had its onset during military service or is otherwise etiologically related to such service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

The examiner is to consider the Veteran's lay statements suggesting that his psychiatric disability is related to military service.  

3.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


